         Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 1 of 17



                                                       HON. THERESA L. FRICKE
 1

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                   AT TACOMA
 9

10   ISELA M. MALDONADO, an individual,
                        Plaintiff,           Case No. 3:20-cv-05428-TLF
11
                                             DEFENDANTS’ MOTION TO
12               v.                          DISMISS OR, IN THE
     COLUMBIA VALLEY EMERGENCY               ALTERNATIVE, STRIKE
13   PHYSICIANS, LLC; EMCARE, INC.,          PLAINTIFF’S CLASS
     EMCARE HOLDINGS INC., ENVISION          ALLEGATIONS
14   HEALTHCARE HOLDINGS, INC., AND
     ENVISION HEALTHCARE                     NOTE ON MOTION CALENDAR:
15   CORPORATION,                            JUNE 12, 2020

     Defendants.                             ORAL ARGUMENT REQUESTED
16

17

18

19

20

21

22

23

24

25
     DEFENDANTS’ MOTION TO DISMISS OR, IN                             LAW OFFICES
                                                          CALFO EAKES & OSTROVSKY LLP
     THE ALTERNATIVE, STRIKE PLAINTIFF’S                   1301 SECOND AVENUE, SUITE 2800
                                                           SEATTLE, WASHINGTON 98101-3808
     CLASS ALLEGATIONS                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 3:20-cv-05428-TLF)
             Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 2 of 17




 1                                                  INTRODUCTION

 2            This is a case about a patient who sought and received necessary emergency health care

 3   but has now decided she does not want to pay for those services because the cost is allegedly

 4   “unreasonable.” Plaintiff’s claims lack a basis in law or common sense.

 5            On January 15, 2019, Plaintiff Isela M. Maldonado received medical care at Trios

 6   Southridge Hospital (the “Hospital”) from providers affiliated with Defendant Columbia Valley

 7   Emergency Physicians, LLC (“CVEP”). Compl. ¶¶ 6.2–6.3 (Dkt. # 1-1). Her care was not

 8   conditioned upon her ability to pay: The federal Emergency Medical Treatment & Labor Act

 9   (“EMTALA”), 42 U.S.C. § 1395dd et seq., ensures public access to emergency services regardless

10   of ability to pay. After discharge, Plaintiff received a bill from CVEP for $821.00. Compl. ¶ 6.4.

11            Plaintiff’s Complaint does not allege, inter alia: (1) why she went to the Hospital; (2) what

12   services she received; (3) that the services provided by CVEP were not medically necessary or fell

13   below the standard of care; or (4) that she or her healthcare insurer paid anything for the medical

14   services she received. Plaintiff only alleges that the $821.00 charged by CVEP for medical services

15   is “unreasonable and excessive” without explaining why she believes that figure to be

16   unreasonable. Compl. ¶ 6.4. Based on this conclusory allegation, Plaintiff alleges that CVEP—as

17   well as Defendants EmCare Inc., EmCare Holdings Inc., Envision Healthcare Holdings, Inc., and

18   Envision Healthcare Corporation, which are allegedly affiliated or related organizations that

19   manage its billing processes—are liable under various tortious and contractual theories. On that

20   same basis, Plaintiff purports to represent a national class 1 of “[a]ll individuals who were sent

21   medical bills by Defendants,” and claims that all of “Defendants’” charges are too high, regardless

22   of the provider, the services provided, or the location where services were provided. Compl. ¶ 7.3.

23

24   1
      The putative class definition does not explicitly limit itself to Washington residents or persons who received
25   medical services in Washington.

         DEFENDANTS’ MOTION TO DISMISS OR, IN                                                       LAW OFFICES
                                                                                        CALFO EAKES & OSTROVSKY LLP
         THE ALTERNATIVE, STRIKE PLAINTIFF’S                                             1301 SECOND AVENUE, SUITE 2800
                                                                                         SEATTLE, WASHINGTON 98101-3808
         CLASS ALLEGATIONS                                                              TEL (206) 407-2200 FAX (206) 407-2224
         (Case No. 3:20-cv-05428-TLF) - 1
           Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 3 of 17




 1          Plaintiff’s displeasure with how much she was charged does not mean she can manufacture

 2   claims: (1) against entities who did not provide any services to her, and to whom she does not owe

 3   a financial obligation; (2) based on inappropriate and conflicting theories of liability; or (3) on

 4   behalf of an amorphous class not capable of being certified. Each of her causes of action should

 5   be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. In

 6   the event that any claims survive dismissal, Plaintiff’s class allegations should be stricken under

 7   Rules 12(f) and 23(d)(1)(D), as individual issues plainly would predominate over class-wide

 8   issues, thus rendering Plaintiff’s claims unsuitable for class treatment.

 9                                              ARGUMENT

10   I.     PLAINTIFF’S SHOTGUN ALLEGATIONS IMPERMISSIBLY GROUP
            DEFENDANTS AND DO NOT IDENTIFY WHICH OF THE DEFENDANTS
11          ENGAGED IN THE ALLEGEDLY UNLAWFUL CONDUCT

12          As an initial matter, Federal Rule of Civil Procedure 8—which requires a complaint to

13   contain “a short and plain statement of the claim showing that the pleader is entitled to relief”—

14   does not permit a plaintiff to use conclusory “group pleading” to lump multiple parties together

15   under a single count. See Snyder v. ACORD Corp., Civil Action No. 1:14-cv-01736-JLK, 2016

16   WL 192270, at *3 (D. Colo. Jan. 15, 2016) (complaint did not satisfy Rule 8 because “Plaintiffs

17   repeatedly bring their claims against ‘Defendants’ as an undifferentiated group” rather than explain

18   “what each defendant did [ ]; when the defendant did it; [and] how the defendant’s action harmed

19   [each plaintiff]”); Int’l Longshore & Warehouse Union v. Nelson, No. 11-CV-5767 RBL, 2012

20   WL 1292446, at *3 (W.D. Wash. Apr. 16, 2012) (to satisfy the “basic elements of proper notice

21   pleading . . . ‘it is particularly important . . . that the complaint make clear exactly who is alleged

22   to have done what to whom’”) (quoting Robbins v. Okla. ex rel. Dep’t of Human Servs., 519 F.3d

23   1242, 1250 (10th Cir. 2008)).

24          Here, the crux of Plaintiff’s Complaint is her dispute over an $821.00 charge for medical

25   services she received at the Hospital on January 15, 2019. However, Plaintiff does not distinguish
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                               LAW OFFICES
                                                                             CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                     1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                      TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 2
            Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 4 of 17




 1   the roles of any of the Defendants (including several holding companies) in the context of her

 2   allegations. Save for CVEP, she does not allege the other Defendants had any role whatsoever.

 3   Plaintiff alleges only that she “received medical care by outsourced healthcare providers who were

 4   employees, contractors, representatives, agents, apparent agents, ostensible agents or who were

 5   otherwise related to Defendants.” Compl. ¶ 6.3. In other words, Plaintiff impermissibly bundles

 6   the alleged conduct of the “outsourced health care provider” (i.e., CVEP) with all of the other

 7   named Defendants, and then summarily concludes that all Defendants are liable under all of her

 8   tortious and contractual claims. This failure to plead any individualized allegations against each

 9   Defendant falls far short of the pleading standard required by Rule 8, as it impossible to determine

10   the scope of the alleged misconduct as to each Defendant. The Complaint should be dismissed on

11   this basis.

12   II.     PLAINTIFF’S CLAIMS SHOULD BE DISMISSED FOR FAILURE TO STATE A
             CLAIM
13

14           Dismissal is also warranted when a complaint fails to state a claim upon which relief can

15   be granted. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

16   sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face.”

17   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

18   544, 570 (2007)). A claim “has facial plausibility when the pleaded factual content allows the court

19   to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 663.

20   “[T]hreadbare recitals of a cause of action’s elements, supported by mere conclusory statements”

21   are insufficient to survive a motion to dismiss. Id.; see also Eclectic Properties E., LLC v. Marcus

22   & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). Plaintiff’s claims fail to meet this standard.

23

24

25
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                                LAW OFFICES
                                                                              CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                      1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                       TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 3
           Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 5 of 17



            A.       Each of Plaintiff’s Claims Fails Because Plaintiff Does Not Allege She Actually
 1                   Suffered Harm.
 2          Plaintiff asserts four causes of action against Defendants: negligence, breach of implied

 3   contract,   common     law    procedural    unconscionability,    and   common           law       substantive

 4   unconscionability. As a threshold matter, each of Plaintiff’s claims fails because she does not

 5   allege facts demonstrating that she has been injured. While Plaintiff alleges she received bills for

 6   medical services, Compl. ¶ 6.4, she does not allege that she paid those bills, or that she was

 7   otherwise harmed by the issuance of such bills.

 8          Plaintiff does not specifically allege what harm she personally suffered, but the Complaint

 9   alleges that the putative class suffered damages “either by unjust monies paid to Defendants,

10   damage to Plaintiff’s and the Class’ credit rating and financial balance/net worth . . . or both.”

11   Compl. ¶ 8.22; see also Compl. ¶ 5.9 (alleging without explanation “Defendants’ claim(s) were

12   financial liabilities regardless of whether or not Plaintiff and the Class paid”). Since Plaintiff does

13   not allege how she has been harmed, she has not pled facts demonstrating that she is an adequate

14   class representative. The Supreme Court has repeatedly held that “a class representative must be

15   part of the class and ‘possess the same interest and suffer the same injury’ as the class members.”

16   E. Tex. Motor Freight Sys. Inc. v. Rodriguez, 431 U.S. 395, 403 (1977) (quoting Schlesinger v.

17   Reservists Comm. to Stop the War, 418 U.S. 208, 216 (1974)); see also Lierboe v. State Farm Mut.

18   Auto. Ins. Co., 350 F.3d 1018, 1022 (9th Cir. 2003) (“[I]n class actions, the named representatives

19   must allege and show that they personally have been injured, not that injury has been suffered by

20   other, unidentified members of the class to which they belong and which they purport to

21   represent.”).

22          Since Plaintiff does not allege any facts demonstrating that she has been harmed, the

23   Complaint does not demonstrate that she has “a right to relief above the speculative level.”

24   Twombly, 550 U.S. at 545; see also Nw. Indep. Forest Mfrs. v. Dep’t of Labor & Indus., 78 Wn.

25
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                                LAW OFFICES
                                                                             CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                      1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                       TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 4
           Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 6 of 17




 1   App. 707, 712, 899 P.2d 6 (1995) (damages are an essential element of claims for negligence and

 2   breach of contract). For this reason alone, Plaintiff has not stated a claim for relief.

 3             B.     Plaintiff Does Not Plausibly State a Negligence Claim.

 4                    1.     Plaintiff Does Not Allege a Legally Cognizable Duty Sounding in Tort.

 5             Plaintiff’s negligence claim is based on an alleged breach by Defendants of a duty to

 6   “exercise reasonable care in billing Plaintiff and the Class reasonable and customary amounts for

 7   medical services.” Compl. ¶¶ 8.5–8.8. This duty can only sound in contract, not tort.

 8             “The threshold question of whether a duty of care is owed by defendants to plaintiff is a

 9   question of law.” Tift v. Snohomish Cty., 764 F. Supp. 2d 1247, 1256 (W.D. Wash. 2011). “Since

10   a negligence action will not lie if a defendant owed a plaintiff no duty of care, the primary question

11   is whether a duty of care existed.” Folsom v. Burger King, 135 Wn.2d 658, 671, 958 P.2d 301

12   (1998).

13             “Washington courts decide whether to impose a duty of care based on considerations of

14   ‘logic, common sense, justice, policy, and precedent.’” City of Seattle v. Monsanto Co., 387 F.

15   Supp. 3d 1141, 1160 (W.D. Wash. 2019) (quoting Isakson v. WSI Corp., 771 F. Supp. 2d 1257,

16   1263 (W.D. Wash. 2011)). Ultimately, a duty exists only if the defendant has “an obligation, to

17   which the law will give recognition and effect, to conform to a particular standard of conduct

18   toward another.” Transamerica Title Ins. Co. v. Johnson, 103 Wn.2d 409, 413, 693 P.2d 697

19   (1985) (quoting W. Prosser, Torts § 53, at 331 (3d ed. 1964)). “The concept of foreseeability limits

20   the scope of the duty owed. . . . Foreseeability is normally an issue for the jury, but it will be

21   decided as a matter of law where reasonable minds cannot differ.” Christen v. Lee, 113 Wn.2d

22   479, 492, 780 P.2d 1307 (1989).

23             Here, Plaintiff alleges no facts regarding any encounters or interactions she has had with

24   Defendants that demonstrate they owed Plaintiff a common law duty of care—much less that they

25   breached such a duty. Plaintiff generally alleges she “received medical care by outsourced
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                                LAW OFFICES
                                                                              CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                      1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                       TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 5
           Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 7 of 17




 1   healthcare providers who were employees, contractors, representatives, agents, apparent agents,

 2   ostensible agents, or who were otherwise related to Defendants,” Compl. ¶ 6.3, but CVEP is the

 3   only entity that is alleged to provide medical services. Compl. ¶ 2.4. The Complaint simply pleads

 4   no facts demonstrating that a relationship exists as between her and any of the other Defendants.

 5          As to CVEP, the claim fails under Washington’s independent duty doctrine, which “bars

 6   recovery in tort for economic losses suffered by parties to a contract unless the breaching party

 7   owed a duty in tort independent of the contract.” Pointe at Westport Harbor Homeowners’ Ass’n

 8   v. Eng’rs Nw., Inc., 193 Wn. App. 695, 702–03, 376 P.3d 1158 (2016) (citing Eastwood v. Horse

 9   Harbor Found., Inc., 170 Wn.2d 380, 393–94, 241 P.3d 1256 (2010)). Plaintiff has not alleged

10   any facts or identified any legal basis for a tort-based duty of a health provider to charge

11   “reasonable, usual and customary fees for medical services,” Compl. ¶ 8.3. Rather, Plaintiff

12   alleges, in her claim for breach of implied contract, that “[f]undamental contract law requires

13   insertion of a usual and customary fee[.]” Id. ¶ 8.18 (emphasis added). Since Plaintiff seeks to

14   enforce a duty that can only sound in contract based on the services she received from CVEP,

15   Plaintiff has not stated a claim for negligence against any Defendant. See Eastwood, 170 Wn.2d at

16   389 (“Where no independent tort duty exists, tort does not provide a remedy.”).

17                  2.      Plaintiff Has Not Alleged Any Facts Regarding How Defendants’
                            Conduct Fell Below the Standard of Care.
18

19          Even if Plaintiff alleged facts demonstrating that Defendants owed her a duty (she has not),

20   the Complaint fails because it is devoid of any factual allegations demonstrating how Defendants

21   breached their duty—i.e., how they engaged in conduct that fell below the standard of care.

22          While the Complaint repeatedly alleges that Defendants billed Plaintiff “unreasonable” and

23   “excessive” fees for medical services, Compl. ¶ 8.5, Plaintiff does not allege which Defendant(s)

24   sent her bills, and she similarly alleges no facts supporting the conclusion that such bills were for

25   unreasonable amounts. In fact, Plaintiff does not even allege the services for which she was billed
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                              LAW OFFICES
                                                                            CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                    1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                     TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 6
           Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 8 of 17




 1   or what circumstances prompted the provision of those services. Thus, Plaintiff has not alleged

 2   sufficient facts to demonstrate Defendants’ conduct fell below any legally cognizable standard of

 3   care. See, e.g., Majors v. United States, No. 2:17-CV-0273-TOR, 2018 WL 5621971, at *4 (E.D.

 4   Wash. Oct. 30, 2018) (plaintiff failed to state a plausible claim for a breach of the duty of care

 5   because she did not plead any facts demonstrating how the medical care rendered failed to conform

 6   to the applicable standard of care).

 7             Since Plaintiff has not alleged (nor can she allege) a legally cognizable duty and has not

 8   alleged facts indicating that Defendants’ conduct fell below any recognized standard of care, the

 9   negligence claim should be dismissed without leave to amend.

10             C.     Plaintiff Fails to State a Claim for Breach of Implied Contract.
11             The Complaint likewise does not allege sufficient facts to state a claim for breach of an

12   implied contract. See, e.g., Coto Settlement v. Eisenberg, 593 F.3d 1031, 1034 (9th Cir. 2010)

13   (“We do not necessarily assume the truth of legal conclusions merely because they are cast in the

14   form of factual allegations.”) (citations omitted); see Denton v. Dep’t Stores Nat. Bank, No. C10-

15   5830RBL, 2011 WL 3298890, at *5 (W.D. Wash. Aug. 1, 2011) (“Although plaintiff’s complaint

16   states, in a conclusory fashion, that defendant breached the contract, she does not identify any

17   provision breached.”).

18             The distinction between an express and implied contract involves “no difference in legal

19   effect, but lies merely in the mode of manifesting assent.” Rest. (2d) of Contracts § 4; see McKevitt

20   v. Golden Age Breweries Inc., 14 Wn.2d 50, 52, 126 P.2d 1077 (1942) (similar). An implied

21   contract is an agreement “arrived at from [the parties’] acts and conduct viewed in the light of

22   surrounding circumstances, and not from their words either spoken or written. Like an express

23   contract, it grows out of the intentions of the parties to the transaction, and there must be a meeting

24   of minds.” Milone & Tucci, Inc. v. Bona Fide Builders, Inc., 49 Wn.2d 363, 368, 301 P.2d 759

25   (1956).
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                               LAW OFFICES
                                                                             CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                     1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                      TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 7
             Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 9 of 17




 1            A claim for breach of an implied contract is properly dismissed where the complaint does

 2   “not specify the offer (the terms of the offer), the acceptance (the terms accepted) or the

 3   consideration of an implied contract.” Armijo v. Yakima HMA, LLC, 868 F. Supp. 2d 1129, 1142

 4   (E.D. Wash. 2012). Failure to adequately allege a breach similarly requires dismissal of a contract

 5   claim. For example, in Denton v. Dep’t Stores Nat. Bank, the court dismissed a breach of contract

 6   claim as inadequately pled, reasoning: “Although plaintiff’s complaint states, in a conclusory

 7   fashion, that defendant breached the contract, she does not identify any provision breached. Failing

 8   to do so fatally undermines her claim.” 2011 WL 3298890, at *5–6.

 9            As in Denton, Plaintiff’s factually deficient claims are insufficient to state a claim for

10   breach of contract against any entity. Plaintiff has not alleged what representations CVEP (or any

11   other Defendant) made, how those representations were communicated, or what Plaintiff promised

12   in return. The Complaint does not describe the intake procedures at the Hospital, which

13   conceivably could alter the terms and circumstances of any implied contract. Similarly, the

14   Complaint does not allege any facts regarding Plaintiff’s interactions with Defendants, including,

15   for example, with respect to correspondences that accompanied the medical bills Plaintiff

16   received. 1 These and other facts would inform this Court as to the nature of the promises each

17   party made with respect to the implied contract Plaintiff purports to allege.

18            Instead of alleging such facts, Plaintiff’s implied contract claim rests on the following

19   conclusory allegations: (1) Plaintiff “did not choose her medical provider by name and specifically

20   did not choose any Defendants”; (2) “Defendants provided medical service to Plaintiff”; (3)

21   “Defendants did not obtain a written contract to perform such services”; (4) Defendants did not

22

23   1
       Plaintiff alleges that “no documents discussing actual fees were proffered to Plaintiff and the Class, and no
     reference was made to Plaintiff and the Class regarding obtaining a fee schedule.” See Compl. ¶ 8.17. However,
24   Plaintiff does not make any allegations regarding what documents she did receive from Defendants, which would
     bear directly on the nature of the parties’ agreement. Plaintiff similarly fails to allege facts regarding any explanation
25   of benefits she received from her insurance provider.

         DEFENDANTS’ MOTION TO DISMISS OR, IN                                                          LAW OFFICES
                                                                                           CALFO EAKES & OSTROVSKY LLP
         THE ALTERNATIVE, STRIKE PLAINTIFF’S                                                1301 SECOND AVENUE, SUITE 2800
                                                                                            SEATTLE, WASHINGTON 98101-3808
         CLASS ALLEGATIONS                                                                 TEL (206) 407-2200 FAX (206) 407-2224
         (Case No. 3:20-cv-05428-TLF) - 8
          Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 10 of 17




 1   obtain an oral contract to perform; and (5) while Plaintiff never received information about the

 2   cost of medical services, the parties “had a mutual understanding that medical services would be

 3   provided for a usual and customary fee.” Compl. ¶¶ 8.11–8.16. Based on these allegations, Plaintiff

 4   alleges Defendants breached the parties’ implied contract and the implied covenant of good faith

 5   and fair dealing by charging “exorbitant and unreasonable fees and [the] resulting claim(s) based

 6   on such fees.” Compl. ¶¶ 8.22–8.23. Plaintiff provides no explanation regarding what she means

 7   by the “resulting claim(s).” Nor does Plaintiff explain how a discussion of the costs of these

 8   services prior to administering them would not violate EMTALA.

 9          Plaintiff’s allegations provide no indication regarding the circumstances surrounding

10   Plaintiff’s relationship with Defendants (from inception to the present day) or the conduct of the

11   parties with respect to formation of the implied contract. Plaintiff’s conclusory allegation that the

12   parties shared “a mutual understanding that medical services would be provided for a usual and

13   customary fee,” Compl. ¶ 8.16, is not—on its own—factually sufficient to state an implied contract

14   claim. See Armijo, 868 F. Supp. 2d at 1133 (dismissing implied contract claim that did not set forth

15   facts that would “plausibly give rise to an entitlement to relief”).

16          Similarly, Plaintiff provides no factual support for her ipse dixit allegation that the usual

17   and customary fee for medical services should not exceed the amounts that Defendants charge

18   major private health insurance plans for the same services. Compl. ¶ 7.3. Plaintiff alleges the

19   amount of the bill she received, Compl. ¶ 6.4, but does not plead facts indicating such charges

20   actually exceed the rates Defendants or other similar providers typically charge for such services.

21   In fact, Plaintiff does not even allege what services she received, the amounts Defendants billed

22   her insurance for those services, or the amounts her insurance paid for them. Nor does she allege

23   any other facts as to why costs paid by third party insurance companies relate to her implied

24   contract with Defendants.

25
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                              LAW OFFICES
                                                                            CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                    1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                     TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 9
          Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 11 of 17




 1          As a result, Plaintiff’s claim fails to provide Defendants and this Court with sufficient

 2   factual information to determine whether she has stated a claim for breach of an implied contract.

 3   See, e.g., Stender v. Twin City Foods, Inc., 82 Wn.2d 250, 254, 510 P.2d 221 (1973)

 4   (“Determination of the intent of the contracting parties is to be accomplished by viewing the

 5   contract as a whole, the subject matter and objective of the contract, all the circumstances

 6   surrounding the making of the contract, the subsequent acts and conduct of the parties to the

 7   contract, and the reasonableness of respective interpretations advocated by the parties.”). And to

 8   the extent Plaintiff intends to allege Defendants breached their duty of good faith and fair dealing,

 9   that claim fails for the same reasons. See Mayer v. Pierce Cty. Med. Bureau, Inc., 80 Wn. App.

10   416, 422, 909 P.2d 1323 (1995) (implied duty of good faith and fair dealing does not create new

11   contractual obligations and “only arises in connection with terms agreed to by the parties.”).

12          In sum, Plaintiff has not adequately pled a cause of action for breach of implied contract

13   because she fails to allege facts regarding the parties’ respective promises to each other or the

14   conduct or words from which those promises were derived. Twombly, 550 U.S. at 545 (“[A]

15   plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

16   labels and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”).

17   Accordingly, Plaintiff’s breach of implied contract claim should be dismissed.

18          D.      Plaintiff Fails to State a Procedural Unconscionability Claim.
19          Plaintiff fails to allege sufficient facts to state a claim for procedural unconscionability

20   based on Defendants’ purported contracts of adhesion and business practices allegedly designed

21   to charge patients excessive fees. Compl. ¶ 8.25.

22          Procedural unconscionability involves “blatant unfairness in the bargaining process and a

23   lack of meaningful choice.” Riley v. Iron Gate Self Storage, 198 Wn. App. 692, 710, 395 P.3d

24   1059 (2017). “Procedural unconscionability is determined in light of the totality of the

25   circumstances, including (1) the manner in which the parties entered into the contract, (2) whether
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                              LAW OFFICES
                                                                            CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                    1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                     TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 10
           Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 12 of 17




 1   the parties had a reasonable opportunity to understand the terms, and (3) whether the terms were

 2   hidden in a maze of fine print.” Id.

 3           Here, Plaintiff does not allege any facts regarding the manner in which she entered into a

 4   contract with Defendants or whether the parties had a reasonable opportunity to understand the

 5   terms. Plaintiff cannot state a claim for procedural unconscionability without alleging any facts

 6   regarding the circumstances surrounding, or terms of, the implied contract upon which she purports

 7   to sue. Moreover, since Plaintiff alleges an implied contract, the third consideration regarding the

 8   written terms of the contract is inapplicable.

 9           Plaintiff’s conclusory allegation that she entered into a contract of adhesion does not cure

10   the deficiencies in her claim. The Washington Supreme Court has explained that “to the extent that

11   the characterization of a contract as an adhesion contract has any relevance to determining the

12   validity of a contract, it is only in looking for procedural unconscionability.” Yakima Cty. (W.

13   Valley) Fire Prot. Dist. No. 12 v. City of Yakima, 122 Wn.2d 371, 393, 858 P.2d 245 (1993).

14   Whether a contract is an adhesion contract depends on “(1) whether the contract is a standard form

15   printed contract, (2) whether it was ‘prepared by one party and submitted to the other on a “take it

16   or leave it” basis,’ and (3) whether there was ‘no true equality of bargaining power’ between the

17   parties.” Id.

18           Here, no written contract is alleged. Further, Plaintiff alleges no facts regarding her

19   encounters with Defendants in support of her conclusory allegation that Defendants “conduct their

20   business by way of contracts of adhesion.” Compl. ¶ 8.25. Instead, Plaintiff alleges that she

21   “specifically did not choose her medical provider by name and specifically did not choose any

22   Defendants.” Id. ¶ 8.11. But while Plaintiff may not have chosen her providers, Defendants

23   similarly did not choose their patients. In the context of emergency medicine, medical providers

24   are prohibited from delaying or refusing to provide screening and treatment in order to inquire

25   about the individual’s insurance status or ability to pay. See 42 U.S.C. § 1395dd (a), (b), (h) (“A
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                             LAW OFFICES
                                                                           CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                   1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                    TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 11
          Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 13 of 17




 1   participating hospital may not delay provision of an appropriate medical screening examination .

 2   . . or further medical examination and treatment . . . in order to inquire about the individual’s

 3   method of payment or insurance status.”) Thus, Plaintiff’s allegation that she did not choose her

 4   providers does not establish a contract of adhesion.

 5          Plaintiff’s conclusory allegation that she is “required to pay amounts determined by

 6   Defendants” and that she “lack[s] meaningful negotiating power” with respect to those bills

 7   because she is not “sophisticated and powerful” is likewise unsupported by factual allegations.

 8   Compl. ¶¶ 4.6–4.7. For example, Plaintiff does not allege: (1) what attempts, if any, she made

 9   towards negotiating her medical bills; (2) that she actually paid those bills; or (3) whether she has

10   insurance, and if so, whether her insurance paid her bills. See generally Compl. Thus, Plaintiff has

11   not pled facts demonstrating a contract of adhesion. Compl. ¶ 8.25.

12          Since Plaintiff’s procedural unconscionability claim is based exclusively on the allegedly

13   adhesive nature of the contract, and she has not alleged facts indicating a contract of adhesion, the

14   claim should be dismissed.

15          E.      Plaintiff Fails to State a Substantive Unconscionability Claim.
16          Plaintiff’s claim for substantive unconscionability is based on Defendants allegedly billing

17   excessive fees for medical services and engaging in business practices designed to that end. Compl.

18   ¶¶ 1.5, 8.26–8.28. It does not state a claim upon which relief can be granted.

19          “Substantive unconscionability involves cases where a clause or term in the contract is one-

20   sided or overly harsh.” Riley, 198 Wn. App. at 711. “However, such unfairness must truly stand

21   out; ‘shocking to the conscience,’ ‘monstrously harsh,’ and ‘exceedingly calloused’ are terms

22   sometimes used to describe substantive unconscionability.” Id.

23          But Plaintiff does not allege an unfair contract. To the contrary, she alleges the parties “had

24   a mutual understanding that medical services would be provided for a usual and customary fee.”

25   Compl. ¶ 8.16. This is the only allegation in the Complaint that reflects the terms of the purported
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                               LAW OFFICES
                                                                            CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                     1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                      TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 12
            Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 14 of 17




 1   agreement between Plaintiff and Defendants. See generally Compl. Thus, Plaintiff judicially

 2   admits that the alleged payment terms of the agreement were “usual and customary”—i.e., fair—

 3   which falls well short of substantive unconscionability. Riley, 198 Wn. App. at 711. To the extent

 4   Plaintiff alleges she received bills for medical services in excess of that rate, such allegation would

 5   appear to relate to the performance of the contract and be ancillary to its substantive terms.

 6           Thus, Plaintiff’s substantive unconscionability claim should be dismissed because she has

 7   not alleged the existence of an implied contract containing unfair terms.

 8   III.    THE COURT SHOULD STRIKE THE CLASS ALLEGATIONS

 9           The Court should strike Plaintiff’s class allegations because: (1) Plaintiff has not alleged

10   facts demonstrating her claims are common to those of the putative class and individual issues

11   predominate over class claims; and (2) a three-year statute of limitations applies to the claims.

12           Under Federal Rule of Civil Procedure 12(f), a court may strike from a pleading “any

13   redundant, immaterial, impertinent, or scandalous matter.” A court may also “require that the

14   pleadings be amended to eliminate allegations about representation of absent persons and that the

15   action proceed accordingly.” Fed. R. Civ. P. 23(d)(1)(D). “Striking allegations under Rule 12(f) is

16   primarily used “to avoid the expenditure of time and money that must arise from litigating spurious

17   issues by dispensing with those issues prior to trial.” Cashatt v. Ford Motor Co., No. 3:19-CV-

18   05886-RBL, 2020 WL 1987077, at *4 (W.D. Wash. Apr. 27, 2020) (quoting Stearns v. Select

19   Comfort Retail Corp., 763 F. Supp. 2d 1128, 1139 (N.D. Cal. 2010)).

20           “[A] court may strike class allegations if the plaintiff ‘[can]not make a prima facie showing

21   of Rule 23’s prerequisites or that discovery measures [are] likely to produce persuasive

22   information substantiating the class action allegations.’” Id. (quoting Vinole v. Countrywide Home

23   Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009)). Courts have cut off class claims even where little-

24   to-no discovery has taken place when striking such claims is warranted, as is the case here. See id.

25
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                                LAW OFFICES
                                                                             CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                      1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                       TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 13
          Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 15 of 17




 1          A.      Common Questions of Law or Fact Do Not Predominate.
 2          Plaintiff’s class allegations should be stricken because she has not pled facts demonstrating

 3   there are questions of law or fact common to the putative class that will predominate over

 4   individual issues, as required by Rule 23(a) and (b).

 5          Plaintiff’s class allegations must demonstrate that Plaintiff’s claims “depend upon a

 6   common contention” that is “capable of classwide resolution.” Wal-Mart Stores, Inc. v. Dukes,

 7   564 U.S. 338, 350 (2011). For class actions seeking monetary damages, Rule 23(a)(2)’s

 8   commonality requirement is subsumed under Rule 23(b)(3)’s more stringent requirement that

 9   “questions of law or fact common to class members predominate over any questions affecting only

10   individual members.” See Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 609 (1997). The

11   “predominance inquiry tests whether proposed classes are sufficiently cohesive to warrant

12   adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016)

13   (quoting Amchem, 521 U.S. at 623).

14          Common questions exist where the “same evidence will suffice for each member to make

15   a prima facie showing [or] the issue is susceptible to generalized, class-wide proof.” Id. (quoting

16   2 Newberg on Class Actions § 4.50). When considering whether common issues predominate, the

17   court should begin with “the elements of the underlying cause of action.” Erica P. John Fund, Inc.

18   v. Halliburton Co., 563 U.S. 804, 809 (2011). At the pleadings stage, courts have stricken class

19   allegations where an element to the plaintiff’s claims inherently involves individualized inquiries.

20   See, e.g., Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1152–53 (N.D. Cal. 2010)

21   (individualized questions about causation and reliance made class action unfeasible).

22          Here, Plaintiff’s class definition will necessitate individualized inquiries regarding the

23   actual medical services each member of the putative class was billed for, the market in which the

24   medical services were rendered, and the dates of each service. Similarly, individualized inquiries

25   will be necessary to determine, for example, whether members of the putative class actually paid
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                             LAW OFFICES
                                                                           CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                   1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                    TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 14
           Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 16 of 17




 1   their bills (i.e., incurred damages), attempted to negotiate those bills, or had knowledge regarding

 2   whether the facilities in which they received treatment contracted with out-of-network providers.

 3   Substantial statute of limitations issues are also likely to complicate the class claims since

 4   Plaintiff’s negligence, breach of implied contract, and derivative unconscionability claims would

 5   be subject to different limitation periods depending on the states where members of the putative

 6   class received treatment. Thus, Plaintiff’s class allegations are not “sufficiently cohesive to warrant

 7   adjudication by representation,” Tyson Foods, 136 S. Ct. at 1045, and should be stricken.

 8           B.      Plaintiff Seeks to Represent Putative Class Members for Claims Outside the
                     Applicable Statute of Limitations Period.
 9

10           Plaintiff’s class definition also exceeds the applicable three-year statutes of limitations. See

11   Dunn v. City of Seattle, 420 F. Supp. 3d 1148, 1157 (W.D. Wash. 2019) (citing RCW 4.16.080(2))

12   (three-year statute of limitations for negligence actions); Peiffer v. Pro-Cut Concrete Cutting &

13   Breaking Inc., 6 Wn. App. 2d 803, 816, 431 P.3d 1018 (2018), review denied, 193 Wn.2d 1006,

14   438 P.3d 115 (2019) (citing RCW 4.16.080(3)) (three-year statute of limitations for actions on

15   implied contracts). Plaintiff’s class definition including individuals sent medical bills in the past

16   six years, Compl. ¶ 7.3, is thus overly broad and should be stricken.

17                                               CONCLUSION

18           Plaintiff’s Complaint is rife with vague allegations and legal conclusions, and devoid of

19   sufficient facts to state a claim. For the reasons discussed herein, Defendants respectfully request

20   that the Court dismiss the entirety of Plaintiff’s Complaint against all Defendants, or, in the

21   alternative, strike Plaintiff’s class allegations.

22           The parties met and conferred by telephone regarding this motion on May 18, 2020.

23

24

25
      DEFENDANTS’ MOTION TO DISMISS OR, IN                                                LAW OFFICES
                                                                              CALFO EAKES & OSTROVSKY LLP
      THE ALTERNATIVE, STRIKE PLAINTIFF’S                                      1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      CLASS ALLEGATIONS                                                       TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-cv-05428-TLF) - 15
        Case 3:20-cv-05428-BHS-TLF Document 26 Filed 05/20/20 Page 17 of 17




 1        DATED this 20th day of May, 2020

 2                                           CALFO EAKES & OSTROVSKY LLP

 3
                                             By: /s/ Angelo J. Calfo
 4
                                                    Angelo Calfo, WSBA #27079
 5                                                  Emily Dodds Powell, WSBA #49351
                                                    1301 Second Ave., Suite 2800
 6                                                  Seattle, WA 98101
                                                    Tel: (206) 407-2210 / Fax: (206) 407-2224
                                                    Email: angeloc@calfoeakes.com
 7                                                          emilyp@calfoeakes.com
 8
                                             EPSTEIN BECKER GREEN
 9
                                                    R. David Jacobs, (pro hac vice)
10                                                  Jonah D. Retzinger, (pro hac vice)
                                                    Brock Seraphin, (pro hac vice)
11                                                  1925 Century Park East, Suite 500
                                                    Los Angeles, CA 90067-2506
12                                                  Tel: 310.556.8861
                                                    Fax: 310-553-2156
13                                                  Email: DJacobs@ebglaw.com
                                                           JRetzinger@ebglaw.com
                                                           BSeraphin@ebglaw.com
14

15                                                  Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25
     DEFENDANTS’ MOTION TO DISMISS OR, IN                                          LAW OFFICES
                                                                       CALFO EAKES & OSTROVSKY LLP
     THE ALTERNATIVE, STRIKE PLAINTIFF’S                                1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
     CLASS ALLEGATIONS                                                 TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 3:20-cv-05428-TLF) - 16
